UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT Commission File Number: 000-254888 SUSTAINABLE ENVIRONMENTAL TECHNOLOGIES CORPORATION (Exact name of registrant as specified in its charter) California 33-0230641 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2oothill, Suite 18, Upland, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number: (801) 810-9888 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of February 10, 2012, there were 14,726,734shares of the registrant’s common stock issued and outstanding. INDEX Page PART I– FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) F-1 Consolidated Balance Sheets – December 31, 2011 and March 31, 2011 F-1 Consolidated Statements of Operations For the Three and Nine Months Ended December 31, 2011 and 2010 F-2 Consolidated Statements of Cash Flows For the Nine Months Ended December 31, 2011 and 2010 F-3 Notes to Consolidated Financial Statements F-4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II – OTHER INFORMATION Item 1. Legal Proceedings 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. [Removed and Reserved] 14 Item 5. Other Information 14 Item 6. Exhibits 15 Signatures 16 i CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION As used in this Quarterly Report on Form 10-Q, unless the context requires otherwise, "we", "us" or the "Company" or “SET Corp”means Sustainable Environmental Technologies Corporation, and its divisions and subsidiaries. All statements contained in this Quarterly Report on Form 10-Q, other than statements of historical facts, that address future activities, events or developments are forward-looking statements, including, but not limited to, statements containing the words "plan", "believe", "anticipate", "expect" and words of similar import. These statements are based on certain assumptions and analyses made by us in light of our experience and our assessment of historical trends, current conditions and expected future developments as well as other factors we believe are appropriate under the circumstances. However, whether actual results will conform to the expectations and predictions of management is subject to a number of risks and uncertainties that may cause actual results to differ materially. Consequently, all of the forward-looking statements made in this Quarterly Report on Form 10-Q are qualified by these cautionary statements and there can be no assurance that the actual results anticipated by management will be realized or, even if substantially realized, that they will have the expected consequences to or effects on our business operations. These forward-looking statements are made only as of the date hereof, and we undertake no obligation to update or revise the forward-looking statements, whether as a result of new information, future events or otherwise. The safe harbors of forward-looking statements provided by Section 21E of the Securities Exchange Act of 1934 are unavailable to issuers of penny stock. Our shares may be considered penny stock and such safe harbors set forth under the Private Securities Litigation Reform Act of 1995 may not be available to us. The following discussion should be read in conjunction with the historical financial statements and related notes thereto of the Company filed with the Securities and Exchange Commission including our Annual Report on Form 10-K for the fiscal year ended March 31, 2011. ii PART I– FINANCIAL INFORMATION ITEM 1.Financial Statements SUSTAINABLE ENVIRONMENTAL TECHNOLOGIES CORPORATION CONSOLIDATED BALANCE SHEETS (unaudited) As of December 31, As of March 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $6,000 and $6,000, respectively Prepaids and other current assets Current assets of discontinued operations Total current assets Property and equipment, net Other assets Investment, at cost - Intangible assets, net Goodwill Total Assets $ $ Liabilities and Stockholders' Equity (Deficit) Current liabilities: Accounts payable $ $ Accrued salaries, wages, and related party consulting fees Accrued liabilities State income taxes payable Related party convertible notes payable, net of discount of $116,915 and $139,196, respectively Notes payable Current liabilities of discontinued operations Total current liabilities Related party convertible notes payable, long-term, net of discount of $158,443 and $394,308, respectively Notes payable, long-term - Warrant liability Asset retirement obligation Total liabilities Commitments and Contingencies Stockholders' Equity (Deficit): Preferred stock, $0.001 par value, 10,000,000 shares authorized; 4,582,827 issued at September 30, 2011 and March 31, 2011, none outstanding - - Common stock, $0.001 par value, 300,000,000 shares authorized;14,798,475 and 14,649,296 issued; 14,795,142 and 14,629,962 outstanding at December 31, 2011 and March 31, 2011, respectively Additional paid-in capital Common stock committed - Accumulated deficit ) ) Total stockholders' equity (deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The accompanying notes are an integral part of these consolidated financial statements. F-1 SUSTAINABLE ENVIRONMENTAL TECHNOLOGIES CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the Three Months Ended December 31, For the Nine Months Ended December 31, Revenues: Water processing $ Reclaimed oil Total revenues Cost of revenues: Water processing Reclaimed oil Total cost of revenues Gross profit Operating expenses: General and administrative Research and development Total operating expenses Operating income ) Other income (expense): Interest income 82 15 47 Interest expense ) Change in fair value of derivative liability ) ) Other, net ) Total other income (expense), net ) ) ) Income (loss) before provision for income taxes ) ) Provision for income taxes Net income (loss) from continuing operations ) ) Net loss from discontinued operations - ) ) ) Net income (loss) $ $ ) $ $ ) Basic net income (loss) available to common stockholders: Continuing operations $ $ ) $ $ ) Discontinued operations $
